Russell, Chief Justice.
The motion for a new trial in this case' was overruled by the trial judge on August 6, 1934. A bill of exceptions, assigning error on the order refusing a new trial, was certiffed by the judge on November 17, 1934. “Where it does not affirmatively appear from the record that the bill of exceptions was tendered upon a date prior to the date of the judge’s certificate, it will be presumed that the certificate bears the date upon which the bill of exceptions was tendered.” Crawford v. Goodwin, 128 Ga. 134 (3) (57 S. E. 240). It not appearing from the record in this case that the bill of exceptions was tendered prior to the date of the judge’s certificate, and the certificate being dated more than sixty *470days after the date of the judgment overruling the motion for a new trial, the writ of error must be dismissed. Code of 1933, § 6-903 (Code of 1910, § 6152).

Writ of error dismissed.


All ihe Justices concur.